Case 13-10686 Doc 82 Filed 08/02/19 Entered 08/02/19 11:06:44 Main Document Page 1 of 1

United States Bankruptcy Court for the
Eastern District of Louisiana

IN RE:
Case No. 13-10686
Christopher Curtis Guidry Chapter 13

Debtor(s) i

 

ORDER FOR RELEASE OF UNCLAIMED FUNDS

FT APPEARING THAT the amount of $5,247.86 deposited with the court on 04/01/2015, constituting
unclaimed funds due to Christopher Curtis Guidry, claimant in the above-referenced case, are on deposit

with the United States Treasury.

IF ALSO APPEARING THAT Dilks & Knopik, LLC, as assignee to Christopher Curtis Guidry, has
furnished the required documentation for release of unclaimed funds. The social security number of the

claimant (or federal tax i.d. number if claimant is a corporation) has been provided.

THEREFORE, the Clerk of Court is authorized and directed to draw a check(s) on the funds on deposit in
the registry of the court in the principal amount of $5,247.86, plus all interest earned, less the assessment
fee for the administration of funds, payable to Dilks & Knopik, LLC at 35308 SE Center Street,
Snoqualmie, WA 98065-9216,

pao: Choa: i, AA 4, CO) Pree —

UNITED ps BANKRUPTCY COURT JUDGE

 
